Citation Nr: 0004466	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-24 554	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
disorder.

3.  Entitlement to service connection for a disorder 
characterized by memory and/or balance problems.

4.  Entitlement to service connection for a chronic blood 
disorder, claimed as thrombocytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968, with a portion of this service in the Republic 
of Vietnam.  


FINDINGS OF FACT

1.  The veteran does not currently have post-traumatic stress 
disorder. 

2.  The claim for service connection for a chronic skin 
disorder is not supported by cognizable evidence showing that 
this disability was present in service, or the result of any 
incident or incidents of the veteran's active service, 
including exposure to Agent Orange in the Republic of 
Vietnam.

3.  The claim for service connection for a disorder 
characterized by memory and/or balance problems is not 
supported by cognizable evidence showing that this disability 
was present in service, or is the result of any incident or 
incidents of the veteran's active service, including exposure 
to Agent Orange in the Republic of Vietnam.  

4.  The claim for service connection for a chronic blood 
disorder, including thrombocytosis, is not supported by 
cognizable evidence showing that this disability was present 
in service, or is the result of any incident or incidents of 
the veteran's active service, including exposure to Agent 
Orange in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.304(f) (1998).  

2.  The claim for service connection for a chronic skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).

3.  The claim for service connection for a disorder 
characterized by memory and/or balance problems is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

4.  The claim for service connection for a chronic blood 
disorder, including thrombocytosis, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a preinduction physical examination in April 
1966, the veteran gave a history of jaundice at age 2, with 
no recurrence since that time.  Additionally noted were 
problems with "dizziness" when tired.  At the time of the 
veteran's preinduction examination, no pertinent diagnoses 
were noted.  

On service separation examination in July 1968, the veteran 
once again gave a  history of jaundice as a child, with no 
sequelae.  Once again, no pertinent diagnoses were noted.  

In mid-September 1968, the veteran was seen at a service 
medical facility for a complaint of a small "spot of lumps" 
on the inner foreskin of his penis.  According to the 
veteran, he had experienced this problem for approximately 
the past four to five days.  The veteran was subsequently 
sent for various laboratory studies, with the instruction 
that he return the following day for follow up.

During the course of Department of Veterans Affairs (VA) 
outpatient treatment in early November 1968, it was noted 
that the veteran had an ulcer of his prepuce which had 
developed approximately three weeks previously while the 
veteran was on Okinawa.  Reportedly, this ulcer had remained 
"about the same" for approximately two weeks.  It was noted 
at the time that the veteran had enlarged lymph glands in the 
left inguinal region.  It was therefore requested that a 
smear of the ulcer and blood serology be obtained.  The 
following day, it was noted that a dark field test was 
negative for "streponevia p."  Treatment was with medication.  

In late March 1994, the veteran was seen on consultation from 
a VA orthopedic clinic regarding "memory loss."  At the time 
of evaluation, the veteran complained that "nothing had been 
the same" since he had gotten out of the Army.  According to 
the veteran, his inability to think straight had rendered him 
irritable, and unable to work.  Additionally noted was that 
the veteran had only recently been released from a 
correctional facility after having served eight months (for 
burglary).  The veteran stated that he had hypertension and a 
seizure disorder, as well as a prior history of cocaine and 
heroine use, though he had been "clean" since June of 1993.  
Further noted were problems with "nightmares about fire 
fights."  On mental status examination, the veteran was 
oriented, coherent and cooperative, and essentially euthymic.  
There was no evidence of either suicidal or homicidal 
ideation, though the veteran's memory was "quite spotty" for 
both recent and remote events.  The pertinent diagnoses were 
possible dementia; possible post-traumatic stress disorder; 
polysubstance abuse/dependence, in remission; and antisocial 
personality disorder. 

During the course of VA outpatient treatment in May 1994, the 
veteran complained of "occasional anxiety."  Physical 
examination was significant for the presence of a number of 
"skin sores."  The diagnostic impression noted at that time 
was of rule out cutaneous leishmaniasis.

In May 1994, the veteran was admitted to a VA medical 
facility with a complaint of a "chronic (20-year) skin 
condition flare" as well as atypical chest pain.  Physical 
examination revealed the presence of multiple cutaneous 
lesions which were widely scattered.  The pertinent diagnoses 
noted at discharge were intravenous drug abuse; chronic skin 
disease; and petit mal seizure disorder.  

VA outpatient treatment records covering the period from 
March to May 1995 show treatment during that time for various 
medical problems.  In March 1995, the veteran gave a history 
of a left-sided stroke in August 1994 secondary to 
thrombocytosis.  Additionally noted was a prior history of 
post-traumatic stress disorder, which had been diagnosed by a 
"therapist" in the correctional facility in which the veteran 
had previously been confined.  At the time of evaluation, the 
veteran complained of dementia/memory loss, especially for 
events surrounding his previous cerebrovascular accident.

On physical examination, the veteran's skin displayed 
scattered hypopigmented macules.  Neurological evaluation 
showed strength of 5/5 on the right and 3/5 on the left.  
Finger to nose and sensation were intact, and past pointing 
was diminished.  The pertinent diagnoses were status post 
cerebrovascular accident secondary to thrombocytosis; and 
post-traumatic stress disorder "mental health referral."  
Following evaluation, the veteran requested treatment for, 
among other things, a tropical cutaneous skin disease.  

During the course of a VA Agent Orange examination in April 
1995, the veteran gave a history of polycythemia, as well as 
vertigo, and a "seizure disorder."  The veteran stated that, 
while in Vietnam, he had been exposed to Agent Orange.  
Physical examination revealed the presence of some 
discoloration of the skin of the veteran's face and chest, 
apparently from a "previous infection."  Neurological 
evaluation was within normal limits.  The pertinent diagnoses 
were post-traumatic stress disorder (seizure disorder), and 
"polycytimia."

A VA outpatient treatment record dated in May 1995 was 
significant for diagnoses of depressive disorder, and post-
traumatic stress disorder.  Additional VA outpatient 
treatment records dated in late May and June 1995 noted 
diagnoses of hyperpigmentation and tinea versicolor.  

In August 1995, VA psychological and psychiatric examinations 
were undertaken.  Following psychological evaluation, it was 
noted that, while the veteran's profile was not typical of 
patients who had been diagnosed with post-traumatic stress 
disorder, that diagnosis might be "considered," given the 
veteran's response to certain items specifically sensitive to 
post-traumatic stress disorder.

On psychiatric examination, the veteran stated that, while in 
the Army, he worked in a supply company, and was stationed 
primarily in Okinawa.  At times, he reportedly performed 
temporary duty assignments in Vietnam, during the course of 
which he accompanied supply and ammunition by boat or 
aircraft, sometimes on convoys taking the supplies to 
ammunition dumps.  The veteran recalled that, while in 
Vietnam, he sometimes performed century duty, but could not 
recall much that was difficult regarding his time in Vietnam.  
Nor did he describe any significant combat exposure.  The 
veteran stated that, while overseas, he contracted some type 
of "tropical infection," which he described as a skin problem 
which may have been due to a fungus.  Additionally noted were 
"recurrent skin problems" which, according to the veteran, 
became so severe while he was in prison that he was given a 
course of Prednisone.  

On mental status examination, the veteran's mood appeared to 
no more than mildly depressed.  There was no suicidal 
ideation, nor was there any evidence of a psychotic disorder 
characterized by delusions or hallucinations.  The veteran 
displayed a little "psychological mindedness" or insight and 
could not explain how he fell into a "career" of repeated 
felonies and parole violations.  His speech was fluent, and 
his memory and intellect were grossly intact despite his 
prior stroke.  A review of the veteran's Minnesota 
Multiphasic Personality Inventory revealed results of 
"questionable validity," suggesting either exaggeration or a 
cry for help.  It was noted that the veteran attended a post-
traumatic stress disorder group at the local VA medical 
center, where he was prescribed medication.  The clinical 
assessment was of depression, not otherwise specified; an 
antisocial personality disorder; thrombocytosis, status 
following CVA with left hemiparesis; and recurrent skin 
infections.  Noted at the time of examination was that the 
veteran did not "describe the type of exposure to events 
needed for a diagnosis of post-traumatic stress disorder."

VA outpatient treatment records covering the period from 
August 1995 to July 1996 show treatment during that time for 
various medical problems.  

During the course of VA outpatient treatment in June 1996, 
the veteran complained of a rash which had been present since 
service, and which had "just flared up" one week previously.  
Physical examination revealed the presence of diffuse eczema.  
The clinical assessment was of eczematous dermatitis.

In October 1996, the veteran was seen for "follow up" of an 
Agent Orange skin condition, from which he had reportedly 
suffered "for years."  According to the veteran, his most 
recent flare occurred 2 to 3 months previously, at which time 
he became "lax" about his topical treatment.  The veteran was 
unable to identify the topical medication he utilized, but 
stated that he applied it daily to prevent "flare."  On 
physical examination, there were present a few hypopigmented 
scars, but no other skin lesions.  The clinical assessment 
was of no active dermatologic condition with the examiner 
"uncertain" as to what condition the veteran was describing.  

In August 1997, the veteran was seen at a VA outpatient 
clinic for follow up of hypertension.  Reportedly, the 
veteran had experienced an episode of dizziness a few weeks 
previously, though with no syncope or palpitations.  The 
clinical assessment was of hypertension not optimally 
controlled on medication.  

In January and February 1998, additional VA psychological and 
psychiatric examinations were accomplished.  Following 
psychological evaluation, it was noted that the veteran's 
Minnesota Multiphasic Personality Inventory profile was 
"somewhat similar" to those described in the literature for 
combat-related post-traumatic stress disorder.  Additionally 
noted was that the veteran's score on the Keane Post-
Traumatic Stress Disorder Subscale did not meet the cut off 
for a diagnosis of post-traumatic stress disorder.  
Accordingly, a determination as to whether the veteran had 
post-traumatic stress disorder would need to be made "on the 
basis of other information, including clinical interview."

On psychiatric examination, the veteran stated that he had 
spent approximately 18 months of his service term in Okinawa, 
but in mid-1967, had been sent to Vietnam "for two weeks."  
During this time, his primary assignment was to unload trucks 
in Saigon.  According to the veteran, during his sojourn in 
Vietnam, he was never under attack, nor was he ever "shot at 
or exposed to the danger of booby traps."  According to the 
veteran, his "most harrowing or negative experience in 
Vietnam" was with a Vietnamese person from whom he contracted 
an infection. The veteran emphasized the fact "that just 
being there" caused him to develop "emotional problems."

According to the veteran, following his discharge in 1968, he 
could neither hold a job nor "get back into society."  
Allegedly, he experienced nightmares "about bodies and 
trees," though the frequency of these nightmares had 
diminished with medication.  The veteran reported no startle 
response, or any survivor guilt.  Reportedly, he mostly 
attempted "to forget everything about Vietnam."  Nonetheless, 
he participated in post-traumatic stress disorder groups 
"because he felt a close bond with Vietnam veterans."  

On mental status examination, the veteran was alert and well 
oriented.  His affect and mood were neither anxious nor 
depressed, and there was no evidence of either delusions or 
hallucinations.  His speech was relevant, coherent, and 
logical, and no cognitive deficit was in evidence.  The 
pertinent diagnoses were major depression, by history, in 
remission; and mixed type personality disorder.  Following 
examination, it was noted that the veteran had "no history of 
any combat exposure or other traumatic experiences while 
stationed in Vietnam."  Accordingly, the veteran did not meet 
the criteria for post-traumatic stress disorder.  

In correspondence of June 1998, a VA resident physician wrote 
that he had been treating the veteran for approximately two 
years, and that the veteran had come to him with a diagnosis 
of post-traumatic stress disorder "which had been documented 
by previous psychiatrists."  Reportedly, the veteran had been 
treated for post-traumatic stress disorder, and had been 
attending post-traumatic stress disorder groups on a weekly 
basis "for quite some time."  According to the veteran's 
physician, while it was true that there was not "one specific 
horrific/traumatic experience" which affected the veteran 
while he was in Vietnam, he (the veteran) expressed the 
belief that "the entire experience" of being in the war was 
traumatic, and resulted in post-traumatic stress disorder 
symptoms of depression, anxiety, irritability, poor sleep, 
nightmares and flashbacks.  The veteran stated that these 
symptoms were related to the intensity of the training he 
received, and that, while before the war, he was able to cope 
and function in society, after the war, he was not.  More 
specifically, following his discharge, the veteran could not 
keep a job, nor did he "fit in."  According to the veteran's 
physician, the fact that the veteran did not exhibit current 
symptoms was "not evidence of him not having post-traumatic 
stress disorder, but rather was evidence that his (the 
veteran's) post-traumatic stress disorder symptoms were in 
remission, secondary to the medication he is on, and (his) 
ongoing involvement in post-traumatic stress disorder 
groups."  

A VA outpatient treatment record dated in June 1999 is to the 
effect that the veteran was seen at that time for follow up 
of thrombocytosis, hypertension, post-traumatic stress 
disorder, and a history of cerebrovascular assault.  At the 
time of evaluation, the veteran's skin was warm and dry, and 
a neurological examination was nonfocal.

A VA outpatient treatment record dated in late October 1999 
reflects a diagnosis of post-traumatic stress disorder.  
Noted at the time was that the veteran had been regularly 
attending a post-traumatic stress disorder group.

Analysis

As to those issues regarding service connection for a chronic 
skin disorder, memory and/or balance problems, and a chronic 
blood disorder (including thrombocytosis), the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claims which would "justify a belief by a 
fair and impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The second and 
third elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1998) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and, (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 ((West 1991 & 
Supp. 1998).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval or air service, 
the following diseases shall be service connected, even 
though there is no record of such disease during service:  
Chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, acute and 
subacute peripheral neuropathy, respiratory cancers (that is, 
cancers of the lung, bronchus, larynx or trachea) or soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma).  38 C.F.R. § 3.309(a) 
(1998).  These diseases shall become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

In the present case, service medical records do not document 
the existence of chronic skin or blood disorders, or chronic 
memory and/or balance problems.  While at the time of a 
preinduction physical examination in April 1966, the veteran 
gave a history of "dizziness" when tired, a clinical 
evaluation conducted at that time was entirely within normal 
limits, and no pertinent diagnoses were noted.  While in late 
1968, the veteran apparently experienced some problem with an 
ulcer of the prepuce of his penis, that "problem" was acute 
and transitory in nature, and resolved without residual 
disability.  Indeed, the earliest clinical indication of the 
presence of an arguably chronic skin or blood disorder, or 
memory or balance problems, is revealed by VA records dated 
in the early 1990's, well over 20 years following the 
veteran's discharge from service.  

The Board concedes that, since the time of the veteran's 
discharge from service, he has received treatment for various 
skin-related problems, including hyperpigmentation, a fungal 
rash, and eczematous dermatitis, as well as thrombocytosis.  
However, on no occasion has such pathology been in any way 
attributable to the veteran's active military service, or to 
exposure to herbicides (that is, Agent Orange) in Vietnam.  
Moreover, none of these pathologies represents a disease or 
disability for which service connection might presumptively 
be granted on the basis of herbicide (that is, Agent Orange) 
exposure in the Republic of Vietnam.  At no time has the 
veteran been shown to suffer from a skin disorder such as 
chloracne, or any other acneiform disease consistent with 
chloracne, either in service or within the first year 
following service discharge.  38 C.F.R. § 3.309 (1998).  
Indeed, as noted above, the first clinical indication of the 
possible presence of any of the disabilities in question was 
in the early 1990's, more than 20 years following the 
veteran's discharge from service.  Absence objective evidence 
of some disease or disability for which service connection 
might be granted on a presumptive basis, the veteran is not 
entitled to the inservice presumption of exposure to a 
herbicide agent.  See McCartt v. West, 12 Vet. App. 164 
(1999).  

The veteran argues that his exposure to Agent Orange was, in 
fact, the precipitating factor in the development of his post 
service skin pathology, memory and/or balance problems, and 
thrombocytosis.  However, the veteran's opinion that his 
current problems are in some way "linked" to Agent Orange 
exposure in service does not constitute competent medical 
evidence, inasmuch as there is no evidence that he is trained 
in the field of medicine.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Moreover, based on the most recent evidence of record, it is 
not clear that the veteran currently suffers from chronic 
skin pathology of any kind.  Such evidence is similarly to 
the effect that such memory and/or balance problems as the 
veteran may currently experience are as likely the result of 
his less that optimally controlled hypertension, or past 
cerebrovascular accident.  Absent a showing that the 
veteran's exposure to herbicides during service actually 
caused the skin or blood disorders, or memory and balance 
problems which developed many years later, the veteran's 
claims must fail.  See Combee v. Brown, 34 F.3d 1039 (1994).  

Turning to the issue of service connection for post-traumatic 
stress disorder, the Board is of the opinion that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In the case at hand, the veteran alleges no combat-related 
stressor.  In point of fact, he freely admits that the 
majority of his overseas duty occurred on Okinawa, punctuated 
by only short "TDY" stents in Vietnam.  According to the 
veteran, during these short periods of service in Vietnam, he 
was neither subjected to, nor in any way involved in 
stressful and/or traumatic incidents.  Rather, it was the 
"totality of his military experience" which resulted in the 
development of post-traumatic stress disorder.  

In that regard, the Board notes that service medical records 
are entirely negative for history, complaints, or abnormal 
findings indicative of the presence of chronic psychiatric 
pathology.  Indeed, the earliest clinical indication of the 
potential presence of a chronic psychiatric disorder is 
revealed by VA records dated in 1994, approximately 25 years 
following the veteran's discharge, at which time he received 
diagnoses of "possible" post-traumatic stress disorder, and 
an antisocial personality disorder.  

The Board concedes that, following a VA psychological 
evaluation in August 1995, it was suggested that the 
"possibility" of post-traumatic stress disorder should be 
considered in the final evaluation of the veteran's 
psychiatric diagnosis.  However, it was similarly noted that 
the veteran's psychological profile was "not typical" of 
patients who had been diagnosed with post-traumatic stress 
disorder.  The psychiatric examination conducted in 
conjunction with the aforementioned psychological evaluation 
concluded that the veteran was suffering from depression and 
an antisocial personality disorder, and not post-traumatic 
stress disorder.  Indeed, at the time of that examination, 
the examiner stated that the veteran "did not describe the 
type of exposure to events needed for a diagnosis of post-
traumatic stress disorder."

The Board notes that, in correspondence of June 1998, a VA 
resident physician wrote that, while no "one specific 
horrific/traumatic experience affected the veteran while he 
was in Vietnam," the veteran nonetheless expressed the belief 
that his "entire experience of being in the war" was 
traumatic, and resulted in post-traumatic stress disorder.  
However, this same physician conceded that he had been 
treating the veteran for only two years, placing his initial 
contact with the veteran no earlier than June of 1996, almost 
28 years following the veteran's discharge.  Moreover, based 
upon an analysis of the correspondence in question, it would 
appear that the physician's opinions regarding the origin of 
the veteran's claimed post-traumatic stress disorder are 
based almost entirely upon history provided by the veteran.  
See LaShore v. Brown, 8 Vet. App. 406 (1995).  

Of some significance is the fact that, following a recent VA 
psychological evaluation in January 1998, the examiner was of 
the opinion that any determination as to whether the veteran 
had post-traumatic stress disorder would need to be made "on 
the basis of other information, including clinical 
interview."  In that regard, following a psychiatric 
examination by a board of two psychiatrists in February 1998, 
the veteran received diagnoses of major depression, by 
history, in remission, and a mixed type personality disorder.  
The veteran was described as having "no history of any combat 
exposure or other traumatic experiences while stationed in 
Vietnam, and, accordingly, not meeting "the criteria for 
post-traumatic stress disorder."  

Based on the aforementioned, the Board is of the opinion that 
the veteran has not in the past and does not currently suffer 
from a post-traumatic stress disorder which is in any way the 
result of a stressful incident or incidents in service.  
Under such circumstances, service connection for post-
traumatic stress disorder must be denied.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a chronic skin disorder is denied.

Service connection for a disorder characterized by memory 
and/or balance problems is denied.

Service connection for a chronic blood disorder, including 
thrombocytosis, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

